United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-24185 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 15 Exchange Place, Suite 500, Jersey City, NJ 07302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 17, Common Stock: 46,464,781 AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Condensed Balance Sheet – March 31, 2010 (unaudited) and June 30, 2009 2 Condensed Statements of Operations and Other Comprehensive Income (Loss) – for the Three and Nine Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows – for the Nine Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II Other Information Item 1. Legal Proceedings 18 Items 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 18 AOXING PHARMACEUTICAL COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, June 30, 2010 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 3,212,657 $ 1,271,922 Accounts receivable 1,586,310 1,064,381 Inventory 1,730,433 712,521 Deposits with suppliers 950,851 252,128 Deferred tax assets 2,715,600 3,331,045 Prepaid expenses and sundry current assets 573,163 312,101 TOTAL CURRENT ASSETS 10,769,014 6,944,098 LONG - TERM ASSETS Property and equipment, net of accummulated depreciation 24,934,322 29,324,362 Other intangible assets 1,473,747 1,549,497 Goodwill 18,947,063 18,926,527 TOTAL LONG-TERM ASSETS 45,355,132 49,800,386 TOTAL ASSETS $ 56,124,146 $ 56,744,484 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-Term borrowings $ 292,564 $ 292,193 Accounts payable 3,055,294 2,816,711 Deposit payable - 3,871,552 Current portion of long term debt - other 419,830 144,635 Current portion of long term debt - stockholders 668,580 4,494,629 Accrued expenses and taxes payable and other sundry current liabilities 806,337 2,403,185 Loan payable - Bank - 6,094,428 Convertible debentures 1,158,074 1,023,733 TOTAL CURRENT LIABILITIES 6,400,679 21,141,066 LONG-TERM DEBT STOCKHOLDERS 4,252,030 4,104,201 OTHER 6,974,491 3,491,113 WARRANT AND DERIVATIVE LIABILITIES 312,930 3,368,901 Common stock, par value $0.001, 100,000,000 shares authorized, 46,434,781 and 41,413,999 shares issued and outstanding at March 31,2010 and June 30, 2009, respectively 46,435 41,413 Additional paid in capital 49,440,384 39,146,001 Accumulated deficit (11,705,036 ) (14,791,039 ) Other comprehensive income 497,377 461,017 TOTAL STOCKHOLDERS' EQUITY 38,279,160 24,857,392 NONCONTROLLING INTEREST IN SUBSIDIARIES (95,144 ) (218,189 ) TOTAL EQUITY 38,184,016 24,639,203 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 56,124,146 $ 56,744,484 2 AOXING PHARMACEUTICAL COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months ended For the nine months ended March 31, March 31, 2010 2009 2010 2009 SALES $ 1,561,915 $ 1,587,989 $ 4,565,009 $ 7,501,763 COST OF SALES 374,410 1,070,086 1,365,069 4,339,126 GROSS PROFIT 1,187,506 517,903 3,199,941 3,162,637 COSTS AND EXPENSES: Research and development expense 314,069 143,197 506,133 483,434 General and administrative expenses 916,912 797,954 2,619,899 2,787,746 Selling expenses 336,939 169,809 885,236 1,293,344 Depreciation and amortization 110,013 114,187 328,703 346,069 TOTAL COSTS AND EXPENSES 1,677,932 1,225,147 4,339,970 4,910,593 LOSS FROM OPERATIONS (490,427 ) (707,244 ) (1,140,030 ) (1,747,956 ) OTHER INCOME (EXPENSE): Interest expense (502,785 ) (495,489 ) (1,545,940 ) (1,400,868 ) Change in fair value of warrant and derivative liabilities 574,438 1,502,314 3,055,971 506,028 Gain on foreign currency transactions (8,274 ) (42,481 ) (8,033 ) 220,579 Loss on sale of assets 0 (561,913 ) (21,415 ) (561,913 ) Forgiveness of debt (0 ) 0 3,579,085 1,459,654 TOTAL OTHER INCOME (EXPENSE) 63,379 402,431 5,059,667 223,480 INCOME (LOSS) BEFORE INCOME TAXES (427,048 ) (304,813 ) 3,919,637 (1,524,476 ) Income taxes (credit) (595,870 ) 0 615,445 (98,686 ) NET INCOME ( LOSS) 168,822 (304,813 ) 3,304,192 (1,623,162 ) Minority interest in income (loss)of subsidiary (24,764 ) (65,605 ) 123,044 (37,084 ) INCOME (LOSS) ATTRIBUTABLE TO THE SHAREHOLDERS OF AOXING PHARMACEUTICAL CO. 193,585 (239,208 ) 3,181,148 (1,586,078 ) OTHER COMPREHENSIVE INCOME ( LOSS) : Foreign currency translation adjustment 26,426 159,152 36,360 (222,626 ) COMPREHENSIVE INCOME (LOSS) $ 220,011 (80,056 ) $ 3,217,508 (1,808,704 ) BASIC AND DILUTED EARNINGS (LOSSES) PER COMMON SHARE 0.00 (0.00 ) 0.07 (0.04 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 46,348,115 41,409,778 45,288,507 41,130,750 3 AOXING PHARMACEUTICAL COMPANY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended March 31, 2009 2009 OPERATING ACTIVITIES: Net income (loss) $ 3,181,148 $ (1,586,078 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 1,741,516 779,909 Deferred tax assets 615,445 - Impairment loss on land and buildings 21,486 561,913.00 Forgiveness of debt (3,596,523 ) (1,459,654 ) Non-cash interest expense related to debentures and warrants 89,561 170,591 Stock issued for services 468,557 892,528 Change in fair value of warrants and derivative liability (3,055,971 ) (506,028 ) Minority interest 123,044 (24,598 ) Changes in operating assets and liabilities: Accounts receivable (528,856 ) 244,927 Inventories (1,017,006 ) 148,540 Prepaid expenses and sundry current assets (950,790 ) (451,595 ) Accounts payable 91,855 (310,969 ) Accrued expenses, taxes and sundry current liabilities 729,641 (720,564 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES (2,086,894 ) (2,261,078 ) INVESTING ACTIVITIES: Acquisition of property and equipment (2,086,122 ) (1,247,403 ) Cash received from sale of assets 950,626 - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (1,135,496 ) (1,247,403 ) FINANCING ACTIVITIES: Proceeds from short-term borrowings - 3,067,603 Payment to bank loan (4,271,529 ) - Other borrowings 3,753,946 204,594 Loans from related party 698,839 - Sale of common stock 5,000,000 - NET CASH PROVIDED BY FINANCING ACTIVITIES 5,181,255 3,272,197 EFFECT OF EXCHANGE RATE ON CASH (18,131 ) (341,334 ) INCREASE (DECREASE) IN CASH 1,940,735 (577,618 ) CASH – BEGINNING OF PERIOD 1,271,922 1,565,513 CASH – END OF PERIOD $ 3,212,657 987,895 Supplemental disclosures of cash flow information: Non-cash financing activities: Conversion of AOB loanand accrued interest into common stock 4,830,847 Conversion of convertible debentures into common stock - 290,000 4 AOXING PHARMACEUTICAL COMPANY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, (Unaudited) 1 BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet as of June 30, 2009 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K/A for the year ended June 30, 2009. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K/A for the year ended June 30, 2009 filed on March 17, 2010. 2 BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Aoxing Pharmaceutical Co., Inc. (“the Company” or ‘Aoxing Pharma”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotics and pain-management products. As of March 31, 2010, the Company had one operating subsidiary: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”)， which is organized under the laws of the People’s Republic of China (“PRC”).During the year ended June 30, 2009, Hebei integrated into itself the business operations of Shijazhuang Lerentang Pharmaceutical Company, Ltd. (“LRT”), which had been an operating subsidiary acquired by Hebei in May 2008.In March 2010, the Company changed to its current name from “China Aoxing Pharmaceutical Co., Inc.” Since 2002, Hebei has been engaged in developing narcotics and pain management products, building its facilities and obtaining the requisite licenses from the Chinese Government.Headquartered in Shijiazhuang City, the pharmaceutical capital of China, outside of Beijing, Hebei now has China's largest and the most advanced manufacturing facility for highly regulated narcotic medicines, addressing a very under-served and fast-growing market in China. Its facility is one of the few GMP facilities licensed for manufacturing narcotics medicines. The Company is working closely with the Chinese government and SFDA to assure the strictly regulated availability to medical professionals throughout China of its narcotic drugs and pain medicines. Effective on March 19, 2010, the Company filed with the Florida Secretary of State Articles of Amendment to its Articles of Incorporation.The amendments (i) changed the name of the corporation to “Aoxing Pharmaceutical Company, Inc.”; (ii) decreased its authorized common stock from 200,000,000 shares, $0.001 par value to 100,000,000 shares, $0.001 par value; and (iii) effected a reverse split of its common stock in a ratio of one-for-two. The accompanying financial statement are presented showing a retro-active presentation of the above mentioned reverse stock-split as if it had happened as of the beginning of the earliest period presented. Use of estimates in the preparation of financial statements The preparation of the unaudited consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant estimates reflected in the consolidated financial statements include, but are not limited to, the recoverability of the carrying amount and estimated useful lives of long-lived assets, allowance for accounts receivable, realizable values for inventories,valuation allowance of deferred tax assets, purchase price allocation of its acquisitions and share-based compensation expenses. Management makes these estimates using the best information available at the time the estimates are made; however, actual results when ultimately realized could differ from those estimates. 5 Impairment of long lived assets Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value. Derivative financial instruments The Company’s derivative financial instruments consist of embedded derivatives related to the convertible debentures and warrants (see Note 6 and 7).The accounting treatment of derivative financial instruments requires that the Company record the derivatives and related warrants at their fair values as of the inception date of the debt agreements and at fair value as of each subsequent balance sheet date. Any change in fair value was recorded as non-operating, non-cash income or expense at each balance sheet date. If the fair value of the derivatives was higher at the subsequent balance sheet date, the Company recorded a non-operating, non-cash charge.
